Walter L. STONE, individually, and as Natural Guardian of S.P.S., a minor, Plaintiff-Appellant,

                                                         v.

                 Georgene WALL, Gina Wall Masterson, Brock Green, Defendants-Appellees.

                                                   No. 96-4884.

                                         United States Court of Appeals,

                                                 Eleventh Circuit.

                                                  Sept. 16, 1999.

Appeal from the United States District Court for the Southern District of Florida (No. 95-2588-CV-SM);
Stanley Marcus, Judge.

Before EDMONDSON, Circuit Judge, and WELLFORD*, Senior Circuit Judge.**

           PER CURIAM:

           In this diversity suit, plaintiffs asserted a common law action for interference with a parent/child

relationship or abduction. The United States District Court for the Southern District of Florida dismissed the

claim pursuant to Fed. R. Civ. Pro. 12(b)(6), concluding that Florida recognized no claim for which relief

could be granted on those grounds. We certified the question to the Supreme Court of Florida, see Stone v.

Wall, 135 F.3d 1438, 1443 (11th Cir.1998), and asked:

           Whether a cause of action exists for interference with the parent/child relationship where a third party
           (that is, a nonparent who has no custody rights over that child) intentionally abducts a minor child
           from a parent legally entitled to the child's custody?

           The Supreme Court of Florida has answered "Yes." See Stone v. Wall, 734 So.2d 1038 (Fla.1999).

Therefore, we VACATE the district court decision, dismissing this case for failure to state a claim upon

which relief could be granted, and REMAND for further proceedings.

           VACATED AND REMANDED.




   *
       Honorable Harry W. Wellford, Senior U.S. Circuit Judge for the Sixth Circuit, sitting by designation.
   **
        This decision is rendered by a quorum. 28 U.S.C. § 46(d).